                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


FRANKIE CORNELL ELLIS,

            Petitioner,

v.                                                Civil Action No. 5:19CV1
                                                                   (STAMP)
WARDEN, USP Hazelton,

            Respondent.


                     MEMORANDUM OPINION AND ORDER
                  AFFIRMING AND ADOPTING REPORT AND
                 RECOMMENDATION OF MAGISTRATE JUDGE
               AND OVERRULING PETITIONER’S OBJECTIONS

                          I.       Procedural History

     The pro se1 petitioner, Frankie Cornell Ellis (“Ellis”), an

inmate formerly incarcerated at USP Hazelton in Bruceton Mills,

West Virginia, filed a petition for a writ of habeas corpus under

28 U.S.C. § 2241 (“§ 2241”) challenging the validity of his

sentence imposed by the United States District Court for the

Eastern District of North Carolina.             ECF No. 1.        The petitioner

asserts that under Mathis v. United States, 136 S. Ct. 2243 (2016),

his conviction for indecent liberties with a child no longer

constitutes a crime of violence and cannot be used to enhance his

sentence under § 994(h) which created United States Sentencing

Guideline   (“U.S.S.G.”)       §    4B1.1(a).    Id.    at   5.     For   relief,

petitioner requests that this Court vacate his sentence, and the

     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
case be remanded for re-sentencing without application of the

Career Offender Guidelines.    ECF No. 1 at 8.

     The action was referred to United States Magistrate Judge

James P. Mazzone for initial review and report and recommendation

pursuant to Local Rule of Prisoner Litigation Procedure 2 and 28

U.S.C. § 636(b)(1)(B).    The magistrate judge filed a report and

recommendation recommending that petition be denied and dismissed

without prejudice.   ECF No. 13.   The magistrate judge informed the

petitioner that if he objected to any portion of the report and

recommendation, he was required to file specific written objections

within 14 days after being served with copies of the report and

recommendation.   Id. at 10.   The petitioner filed objections.2   ECF

No. 18.

     For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be adopted in its

entirety.

                         II.   Applicable Law

     Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation


     2
      This Court notes that petitioner filed a notice of change of
address one day after the report and recommendation was issued.
ECF No. 14.      A second attempt to deliver the report and
recommendation was made and a return receipt reflects service was
accepted at petitioner’s new address, AUSP in Thomson, Illinois, on
July 16, 2019. ECF No. 17. Petitioner filed his objections on
August 5, 2019.      Given the circumstances presented in this
particular case, this Court will give petitioner of the benefit of
the doubt and consider the objections to be timely filed.

                                   2
to which an objection is timely made. Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo as to those findings to

which the petitioner objected.            As to those findings to which

objections were not filed, all findings and recommendations will be

upheld unless they are “clearly erroneous or contrary to law.”                28

U.S.C. § 636(b)(1)(A).   Because the petitioner filed objections to

the   report     and   recommendation,         the   magistrate          judge’s

recommendation will be reviewed de novo.

                          III.       Discussion

      On de novo review, this Court finds that petitioner’s § 2241

petition does not seek relief under any permissible ground as his

claims do not relate to the execution or calculation of his

sentence by the Federal Bureau of Prisons (“BOP”).                      Instead,

petitioner’s claims attack the validity of his sentence, imposed by

the Eastern District of North Carolina, and such claims are

properly   contested   either   on    direct   appeal     or   in   a    §   2255

proceeding and, thus, the instant petition is an attempt to obtain

relief under § 2255, and should be treated accordingly.

      In   his   recommendation,      the    magistrate    judge        properly

recommended that the petitioner’s § 2241 petition be dismissed

without prejudice after finding that the petitioner’s claim is not

properly brought under § 2241.            The magistrate judge correctly

found that because the petitioner is challenging the validity of


                                      3
his sentence, not his conviction, the Court must apply United

States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), to determine

whether § 2255 is inadequate or ineffective.    Here, the magistrate

judge found that the petitioner has not established that, after his

first § 2255 motion, the settled substantive law that established

the legality of his sentence changed and was deemed to apply

retroactively on collateral review as required by the second prong

of Wheeler.   ECF No. 13 at 7.   In the report and recommendation,

the magistrate judge also noted that petitioner’s reliance on

Mathis is misplaced, as Mathis does not apply retroactively in this

Circuit.   Id.   Additionally, the magistrate judge noted in his

report and recommendation that even if the petitioner could satisfy

the first, second, and third prongs of Wheeler, the petitioner

cannot meet the fourth prong, which requires a showing that due to

a retroactive change in the law, his sentence now presents an error

sufficiently grave to be deemed a fundamental defect.       Id. at 9

(citing Lester v. Flournoy, 909 F.3d 708, 715 (4th Cir. 2018)).

     In petitioner’s objections to the magistrate judge’s report

and recommendation (ECF No. 18), petitioner asserts that “summary

dismissal was impermissible based on the fact that Ellis met

§ 2255(e) savings clause.”   Id. at 3.   In support of this argument,

petitioner reiterates his argument under Mathis in support of his

contention that he is entitled to relief.         ECF No. 18 at 2.

Further, petitioner states that “[t]he Warden should have been held


                                 4
to present a response negating Ellis’s relief pursuant to § 2241,”

and adds that Lester,3 as cited by the magistrate judge, “needs

revisiting for various reasons.”       Id. at 7.

     Upon de novo review, this Court finds that although petitioner

asserts that he is entitled to relief under the savings clause, it

is clear that he is not. Because petitioner is not challenging his

conviction, the test under In re Jones, 226 F.3d 328, 333-34 (4th

Cir. 2000), does not apply and, instead, this Court must review the

petition under the four prong savings clause test under United

States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), for erroneous

sentences.   This Court finds that the magistrate judge properly

analyzed the petitioner’s petition accordingly.

     In Wheeler, the United States Court of Appeals for the Fourth

Circuit concluded that § 2255(e) provides “an avenue for prisoners

to test the legality of their sentences pursuant to § 2241, and

Jones is applicable to fundamental sentencing errors, as well as

undermined convictions.”   Id. at 428.      When contesting a sentence

through a petition filed under § 2241, a petitioner still must meet

the savings clause of § 2255.      In the Fourth Circuit, § 2255 is

deemed to be “inadequate and ineffective” to test the legality of

a sentence only when all four of the following conditions are

satisfied:




     3
      Lester v. Flournoy, 909 F.3d 708 (4th Cir. 2018).

                                   5
     (1) at the time of sentencing, settled law of this
     circuit or the Supreme Court established the legality of
     the sentence;
     (2) subsequent to the prisoner’s direct appeal and first
     § 2255 motion, the aforementioned settled substantive law
     changed and was deemed to apply retroactively on
     collateral review;
     (3) the prisoner is unable to meet the gatekeeping
     provisions of § 2255(h)(2) for second or successive
     motions; and
     (4) due to this retroactive change, the sentence now
     presents an error sufficiently grave to be deemed a
     fundamental defect.

Wheeler, supra, at 429.

     The   Fourth   Circuit   further   specified   that   a   change   of

substantive law within the Circuit, not solely in the Supreme

Court, would be sufficient to satisfy the second prong of the

four-part test established in Wheeler.      Id.

     Upon de novo review, this Court finds that to the extent the

petitioner is raising arguments based upon Mathis, petitioner’s

argument fails and this decision does not afford petitioner relief.

The magistrate judge properly reviewed the petition and correctly

applied the substantive law.      This Court further finds that the

magistrate judge also properly determined that a response by the

respondent was not required in this action.         On de novo review,

this Court finds that petitioner cannot satisfy the savings clause

of § 2255(e) under Wheeler as he cannot satisfy the second prong

and the law in this Circuit makes clear that he cannot satisfy the

fourth Wheeler prong, and therefore his claim may not be considered




                                   6
under § 2241. Thus, this Court is without jurisdiction to consider

his petition.

     Because the petitioner attacks the validity of his sentence,

but fails to establish that he meets all four prongs of the Wheeler

savings clause test for erroneous sentences, the petitioner cannot

demonstrate that § 2255 is an inadequate or ineffective remedy and

has improperly filed his petition under § 2241 with respect to his

sentence.    Thus,    this   Court   upholds    the   magistrate   judge’s

recommendation and overrules the petitioner’s objections.

                             IV.   Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 13) is hereby AFFIRMED and ADOPTED

in its entirety.     Accordingly, petitioner’s petition for writ of

habeas corpus under 28 U.S.C. § 2241 (ECF No. 1) is DENIED, and the

petitioner’s objections (ECF No. 18) are OVERRULED.

     It is further ORDERED that this case be DISMISSED WITHOUT

PREJUDICE and STRICKEN from the active docket of this Court.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     IT IS SO ORDERED.




                                     7
     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.    Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:   September 3, 2019



                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                  8
